In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-19-00346-CV
                 ___________________________

 EQUINE SPORTS MEDICINE & SURGERY WEATHERFORD DIVISION,
                     PLLC, Appellant

                                V.

TYLER TIPTON, DVM, DACVS AND TIPTON EQUINE, LLC, Appellees



              On Appeal from the 43rd District Court
                     Parker County, Texas
                  Trial Court No. CV19-0408


               Before Gabriel, Kerr, and Wallach, JJ.
               Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      In this suit to enforce a covenant not to compete against a former employee,

Equine Sports Medicine & Surgery Weatherford Division, PLLC appeals from the

trial court’s order denying its request to temporarily enjoin Tyler Tipton, DVM,

DACVS from practicing veterinary medicine within a 50-mile radius of ESMS’s

Weatherford facility. Because ESMS failed to prove irreparable injury and the trial

court thus did not abuse its discretion by denying ESMS injunctive relief, we affirm.

                                     Background

      ESMS is an equine sports-medicine and surgery veterinary practice

headquartered in Weatherford, Texas. Tipton—a licensed veterinarian since May

2009—was accepted into ESMS’s equine-surgery residency program in June

2010 after completing a one-year internship at an equine hospital in Oklahoma. After

Tipton completed his residency in June 2013, ESMS hired him to be an associate

veterinarian. A year later, after taking his board examinations, Tipton left ESMS to

practice veterinary medicine in Oklahoma.

      Shortly after Tipton left, ESMS recruited him to return to ESMS as an associate

veterinarian because Dr. Chris Ray, ESMS’s highest-producing surgeon, announced

that he was resigning from ESMS and moving to Montana. ESMS hired Tipton to

“take over” Ray’s cases. By this time, Tipton had been a veterinarian for five years and

was a board-certified equine surgeon.



                                            2
      Upon Tipton’s return in August 2014, he and ESMS entered into a one-year

employment agreement that automatically renewed each year unless it was replaced by

a new contract or terminated as provided in the contract. In August 2015, Tipton and

ESMS entered into another employment agreement. As part of this agreement, ESMS

agreed to provide Tipton with confidential information, and Tipton agreed not to

disclose or use this information outside of his employment with ESMS:

      Upon [Tipton]’s execution of this Agreement, [ESMS] shall, and is
      obligated to, provide [Tipton] immediately with the right and ability to
      access certain confidential and proprietary information belonging to
      [ESMS], which is necessary for [Tipton] to perform [Tipton]’s duties
      under this Agreement. Such confidential and proprietary information
      includes, but is not limited to, information that is not readily available to
      the general public and which relates to or reflects [ESMS]’s business and
      its clients such as business and marketing plans, patient lists, software,
      case histories, client contact information, x-ray films and personal and
      regular patient files, price lists, and methods of operation (the
      “Confidential Information”). [Tipton] acknowledges that this
      Confidential Information constitutes valuable, special and unique
      property of [ESMS]. Except in accordance with [Tipton]’s job duties for
      [ESMS], [Tipton] shall not, unless first authorized by [ESMS] in writing,
      disclose or use any Confidential Information by any means whatsoever
      during the term of this Agreement or in the future. Upon the cessation
      of [Tipton]’s employment with [ESMS], [Tipton] shall promptly return
      all originals and all copies of the Confidential Information to [ESMS].
      [Tipton]’s execution of this Agreement shall serve as an acknowledgment
      of [Tipton]’s receipt of Confidential Information. This Section shall
      survive the termination of this Agreement.

      In exchange for ESMS’s providing him with confidential and proprietary

information, Tipton agreed he would not compete with ESMS for 18 months after his




                                           3
employment ended within a 50-mile radius of any ESMS location at which he had

worked during the last 12 months of employment1:

      Ancillary to this otherwise enforceable Agreement, and in [ESMS]’s
      agreement to provide [Tipton] with Confidential Information which
      [ESMS] desires to protect: . . . during the period [Tipton] is employed by
      [ESMS] and for a period of eighteen (18) months thereafter,[2] [Tipton]
      shall not directly or indirectly, on [his] own behalf, on behalf of or with
      any other party, person or entity, including but not limited to, any
      relationship as a partner, joint-venturer, director, shareholder, owner,
      employee or independent contractor, market or provide services similar
      to the services which [ESMS] provides to its patients or customers at any
      location within 50 miles of any location, including any race track
      practices, in which [Tipton] has provided services for [ESMS] during the
      last twelve (12) months of [Tipton]’s employment by [ESMS] . . . . This
      provision shall survive the termination of this Agreement.

      The employment agreement also provided for injunctive relief if Tipton

breached the covenant not to compete:

      [Tipton] agrees that [ESMS] shall be entitled to injunctions, both
      temporary and permanent, in addition to any other appropriate relief, at
      any time to prevent [Tipton] or others from violating, or cause [Tipton]
      to cease from violating, or to observe the agreements . . . pertaining to
      the protection of [ESMS]’s business, inasmuch as [Tipton] and [ESMS]

      1
       Tipton’s employment agreement also contained a nonsolicitation clause
prohibiting him from soliciting or recruiting ESMS employees and independent
contractors. ESMS has not alleged that Tipton has violated that provision.

      Tipton’s 2014 employment agreement with ESMS contained identical
confidential-information, noncompetition, and nonsolicitation clauses. Tipton and
ESMS had also entered into employment agreements with similar clauses before
Tipton’s residency and before his employment as an associate veterinarian in 2013.
      2
       The noncompetition and nonsolicitation covenants included a tolling
provision in which Tipton agreed that the 18-month time period would be extended
“for an amount of time equal to the period during which [Tipton] is in breach.”


                                          4
      agree that without such protection [ESMS]’s business would be
      irreparably harmed and the remedy of monetary damages or other
      remedies at law would be wholly inadequate and not readily ascertainable.
      [Tipton] acknowledges and stipulates that [ESMS] is entitled to any and
      all relief available to it under Texas law or the common law of the State
      of Texas (to the extent such actions by [Tipton] occur in Texas). . . . This
      provision shall survive the termination of this Agreement.

      On March 23, 2018, Tipton notified ESMS that he was resigning from his

employment, effective April 25, 2018. ESMS offered to let Tipton buy out his

noncompete for $500,000. Tipton countered with $100,000, which ESMS rejected.

      After leaving ESMS, Tipton formed Tipton Equine, LLC and became a mobile

veterinarian, mainly working out of his vehicle and using space at veterinary clinics in

Eastland and Whitesboro as needed. About two weeks after Tipton left ESMS, its

board of directors heard that he was working at a ranch within 50 miles of ESMS’s

Weatherford facility. ESMS’s CEO Kirk Eddleman called Tipton and asked if he had

worked on horses at the ranch. Tipton admitted to treating the ranch’s horses but told

Eddleman that the horses had been hauled to Eastland (more than 50 miles from

ESMS’s Weatherford facility) and that he had treated them there.

      After hearing more rumors that Tipton was working in the area, ESMS hired a

private investigator in August 2018. The investigator followed Tipton several times

but was unable to confirm that Tipton was working within 50 miles of ESMS’s

Weatherford facility. ESMS hired another private investigator who reported to ESMS

in late November 2018 that Tipton was providing equine veterinary services within

50 miles of ESMS’s Weatherford facility.

                                           5
      After interviewing several attorneys before retaining its current counsel, ESMS

sued Tipton and Tipton Equine on April 1, 2019, to enforce the employment

agreement, asserting a breach-of-contract claim against Tipton3 and a tortious-

interference claim against Tipton Equine.4 ESMS pleaded for monetary damages and

for declaratory and injunctive relief.5 But ESMS did not ask for a temporary

restraining order.

      Over four months after ESMS filed suit, the trial court held an evidentiary

hearing on ESMS’s request for an order temporarily enjoining Tipton from competing

with ESMS in violation of the noncompete clause.6 Tipton testified, as did Dr. Martin

J. Ivey (an ESMS owner and veterinarian); Dr. Laslo Hunyadi (an ESMS veterinarian);

Dr. Chad Marsh (an ESMS veterinarian); Eddleman; Dawn Owens (a software

specialist); Dr. Reese Hand (an ESMS owner and its chief medical officer); and Kody

      3
        ESMS’s breach-of-contract claim is limited to Tipton’s alleged breach of the
employment agreement’s noncompete clause. ESMS does not allege that Tipton has
breached the employment agreement’s confidential-information or nonsolicitation
clauses.
      4
        ESMS later amended its petition to assert its breach-of-contract claim against
Tipton Equine. Tipton Equine successfully moved under Rule 91a to dismiss that
claim, as well as ESMS’s tortious-interference claim. See Tex. R. Civ. P. 91a.
      5
        ESMS initially pleaded for an injunction prohibiting Tipton from competing
with ESMS, from soliciting or recruiting ESMS employees and contractors, and from
using or disclosing ESMS’s confidential information. ESMS’s live pleading does not
seek to enjoin Tipton from soliciting or recruiting ESMS employees and contractors.
      6
        At the hearing, ESMS did not seek to enjoin Tipton from using or disclosing
its confidential information.


                                          6
Porterfield (a cutting-horse trainer). Eddleman testified that during Tipton’s last

12 months of employment with ESMS, Tipton had provided services for ESMS at its

Weatherford facility; at ranches in and around Parker and surrounding counties; at a

racetrack in Ruidoso, New Mexico; and at shows in Fort Worth. Even though the

noncompete as written would bar Tipton from working within 50 miles of each of

these locations, Eddleman stated that ESMS was asking the trial court to reduce the

noncompete area to 50 miles from just ESMS’s Weatherford facility.

      During the hearing, various ESMS witnesses testified that ESMS had trained

Tipton, furnished him with confidential information, and provided him with ESMS’s

business goodwill by allowing him to take over treating Ray’s patients. But according

to Tipton, the information ESMS provided him was not confidential and the training

he received at ESMS during his residency was not valuable, special, or unique. Tipton

admitted to violating the noncompetition agreement within two weeks of leaving

ESMS but claimed he did not recall signing his employment agreement and could not

unequivocally say whether he had in fact signed it.

      After a nearly day-long hearing, the trial court denied ESMS’s temporary-

injunction request and made separate findings of fact and conclusions of law

ultimately concluding that ESMS had failed to prove (1) a substantial likelihood that it

would prevail on the merits and (2) that it would suffer a probable, imminent, and

irreparable injury in the interim. ESMS has appealed, see Tex. Civ. Prac. & Rem. Code

Ann. § 51.014(a)(4); Tex. R. App. P. 28.1, and raises six issues: (1) the trial court

                                           7
abused its discretion by denying ESMS’s temporary-injunction request; (2) the

noncompete was enforceable because it was ancillary to or part of an otherwise

enforceable agreement at the time the agreement was made; (3) the covenant not to

compete contained reasonable limitations regarding time, geographical area, and scope

of activity to be restrained; (4) the noncompete’s tolling provision was valid and

enforceable; (5) alternatively, the trial court abused its discretion by failing to reform

the noncompete and to enforce it as reformed; and (6) Tipton’s admitted breach of

the noncompete caused probable, imminent, and irreparable harm for which ESMS

has no adequate legal remedy.

       Standard of Review and Law Applicable to Temporary Injunctions

      A temporary injunction is an extraordinary remedy and does not issue as a

matter of right. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002) (op. on

reh’g). Its purpose is to preserve the status quo of the litigation’s subject matter

pending a trial on the merits. Clint ISD v. Marquez, 487 S.W.3d 538, 555 (Tex. 2016).

To obtain a temporary injunction, an applicant must plead and prove (1) a cause of

action against the defendant; (2) a probable right to the relief sought; and (3) a

probable, imminent, and irreparable injury in the interim. Butnaru, 84 S.W.3d at 204;

Frequent Flyer Depot, Inc. v. Am. Airlines, Inc., 281 S.W.3d 215, 220 (Tex. App.—Fort

Worth 2009, pet. denied).

      Whether to grant or deny a temporary injunction is within the trial court’s

sound discretion. Butnaru, 84 S.W.3d at 204. In determining whether the trial court

                                            8
abused its discretion in granting or denying relief, we do not review the underlying

case’s merits. See Davis v. Huey, 571 S.W.2d 859, 861–62 (Tex. 1978). Under this

standard, we review the evidence submitted to the trial court in the light most

favorable to the trial court’s ruling, draw all legitimate inferences from the evidence,

and defer to the trial court’s resolution of conflicting evidence. See IAC, Ltd. v. Bell

Helicopter Textron, Inc., 160 S.W.3d 191, 196 (Tex. App.—Fort Worth 2005, no pet.).

We will not reverse a temporary-injunction order unless the trial court’s action was so

arbitrary that it exceeded the bounds of reasonable discretion. EMSL Analytical, Inc. v.

Younker, 154 S.W.3d 693, 696 (Tex. App.—Houston [14th Dist.] 2004, no pet.). The

trial court does not abuse its discretion when basing its temporary-injunction decision

on conflicting evidence nor does it abuse its discretion when some evidence of

substantive and probative character supports its decision. Wright v. Sport Supply Grp.,

Inc., 137 S.W.3d 289, 292 (Tex. App.—Beaumont 2004, no pet.).

                                        Analysis

       Because ESMS’s sixth issue—whether ESMS established a probable, imminent,

and irreparable injury—is dispositive, we will address it first.7 See Butnaru, 84 S.W.3d at


      7
        The common law requires a showing of a probable, imminent, and irreparable
injury as a prerequisite for injunctive relief. Tranter, Inc. v. Liss, No. 02-13-00167-CV,
2014 WL 1257278, at *7 (Tex. App.—Fort Worth Mar. 27, 2014, no pet.) (mem. op.).
Although the Texas Business and Commerce Code preempts this requirement for
permanent injunctive relief enforcing a covenant not to compete, a showing of
probable, imminent, and irreparable injury is still required for temporary injunctive
relief enforcing the covenant. Id.; see Tex. Bus. & Com. Code Ann. §§ 15.51, .52.


                                            9
204. Our focus will be on the final component: whether Tipton’s competing with

ESMS would cause ESMS irreparable injury. 8 See id. An injury is irreparable if damages

would not adequately compensate the injured party or if they cannot be measured by

any certain pecuniary standard. Id.; Frequent Flyer Depot, 281 S.W.3d at 220.

      Relevant to irreparable harm, the trial court made the following findings and

conclusions:

   • “Proof that a highly trained employee is continuing to breach a non-

      competition covenant gives rise to a rebuttable presumption that the applicant

      is suffering irreparable injury.”

   • “Sufficient evidence was not presented at the hearing that Dr. Tipton was

      provided highly specialized training.”

   • “Sufficient evidence was not presented at the hearing that ESMS will suffer

      irreparable harm.”

   • “At the time of his departure, ESMS offered Dr. Tipton a buy-out of

      $500,000.”

   • “ESMS has permitted other departing veterinarians to buy out of their non-

      competes.”

      8
        In support of its request for injunctive relief, ESMS pleaded that it “does not
have an adequate remedy at law because monetary damages alone are either
impossible to calculate or will not sufficiently or adequately compensate [it] for its
injuries and losses, including losses associated with [its] name, goodwill, prestige, and
loss of current and prospective clients, patients, and trainers.”


                                           10
   • “ESMS failed to put forth sufficient evidence that it would suffer a probable,

      imminent, irreparable injury in the interim.”

      ESMS argues that it established that Tipton’s breach of the noncompete

irreparably injured ESMS because Tipton failed to rebut the presumption that a highly

trained employee’s continued breach of a noncompete irreparably damages his

employer. See, e.g., Tranter, 2014 WL 1257278, at *7 (“A highly trained employee’s

continued breach of a noncompete agreement creates a rebuttable presumption that

the employer is suffering an irreparable injury.”). ESMS asserts that Tipton’s use of

ESMS’s confidential information to compete with ESMS is inevitable and that the

harm Tipton has caused cannot be measured with certainty. ESMS also points to

Hand’s testifying that it was not possible to quantify the damages Tipton’s breach

caused ESMS. ESMS asserts that this testimony is consistent with Tipton’s

representations in the employment contract that his breach of the noncompete would

cause irreparable harm and that “the remedy of monetary damages or other remedies

at law would be wholly inadequate and not readily ascertainable.” Tipton counters that

ESMS was not entitled to rely on the irreparable-harm presumption because ESMS

did not provide Tipton with training in exchange for the noncompete, and that even if

the presumption did apply, he rebutted that presumption with evidence of ESMS’s

$500,000 buy-out offer.

      Regarding the buyout, Eddleman and Hand testified that after Tipton gave his

30-day resignation notice, ESMS’s board offered to let Tipton buy out his

                                          11
noncompete for $500,000. According to Eddleman, ESMS had allowed other

veterinarians to buy out their noncompetes, and while the buyout in this case would

not have “remedied everything” in terms ESMS’s loss of revenue and goodwill,

ESMS’s board “was willing to accept a buyout to for[]go all this.” Hand testified that

he could not quantify ESMS’s damages, but the board would have released Tipton

from his noncompete for $500,000. He explained that the buyout offer was a board

decision prior to Tipton’s leaving and ESMS’s involving legal counsel to “settle” the

“situation.”

      ESMS argues that the buyout was a settlement offer and thus any evidence

regarding the buyout was inadmissible to prove the amount of a disputed claim. See

Tex. R. Evid. 408(a); Vinson Minerals, Ltd. v. XTO Energy, Inc., 335 S.W.3d 344,

351 (Tex. App.—Fort Worth 2010, pet. denied) (“Offers of settlement are not

admissible to prove liability or invalidity of a claim or its amount.”). But ESMS did

not object to any of the evidence regarding the buyout and has thus failed to preserve

any error regarding its admissibility. See Tex. R. Evid. 103(a)(1); Tex. R. App. P.

33.1(a)(1)(A); Bechtel Corp. v. City of San Antonio, No. 04-04-00910-CV,

2006 WL 228689, at *6 (Tex. App.—San Antonio Feb. 1, 2006, no pet.) (mem. op.).

      Assuming without deciding that the irreparable-harm presumption applies here,

we agree with Tipton that ESMS’s $500,000 buyout offer was sufficient evidence to

rebut that presumption because the buyout was some evidence that damages would

adequately compensate ESMS and that its damages could be measured by a pecuniary

                                         12
standard. As the party seeking injunctive relief, ESMS had the burden to prove

irreparable injury. See Lifeguard Benefit Servs., Inc. v. Direct Med. Network Sols., Inc.,

308 S.W.3d 102, 111 (Tex. App.—Fort Worth 2010, no pet.). Damages attributable to

a former employee’s competition and appropriation of goodwill can be difficult to

calculate. See, e.g., Tranter, 2014 WL 1257278, at *9 (noting that “[i]n Texas, injury

resulting from the breach of non-compete covenants is the epitome of irreparable

injury” (quoting Daily Instruments Corp. v. Heidt, 998 F. Supp. 2d 553, 569 (S.D. Tex.

2014))); Frequent Flyer Depot, 281 S.W.3d at 228 (stating that business disruption can be

irreparable harm and that “assigning a dollar amount to such intangibles as a

company’s loss of clientele, goodwill, marketing techniques, and office stability,

among others, is not easy”). Here, Eddleman testified that the buyout would not have

“remedied everything,” and Hand testified that ESMS’s damages could not be

quantified. But they also testified that before Tipton left ESMS and started

competing, ESMS was willing to release Tipton from his noncompete for $500,000,

which the trial court could have concluded was a reasoned measure of ESMS’s

anticipated damages and would have adequately compensated ESMS for any damages

caused by Tipton’s competition. Because we must defer to the trial court’s resolution

of conflicting evidence, we conclude that the trial court could have concluded that

ESMS failed to prove that it would suffer irreparable harm if Tipton was not enjoined

from competing with ESMS. 9

      9
       As ESMS points out, for a covenant not to compete relating to the practice of

                                           13
       ESMS also points to Tipton’s representations in his employment contract that

his breach of the noncompete would cause irreparable harm and that “the remedy of

monetary damages or other remedies at law would be wholly inadequate and not

readily ascertainable.” ESMS notes that this court “gives weight to an employee’s

contractual representations regarding irreparable harm and the inadequacy of money

damages.” See Bellefeuille v. Equine Sports Med. & Surgery, Weatherford Div., PLLC,

No. 02-15-00268-CV, 2016 WL 1163364 (Tex. App.—Fort Worth Mar. 24, 2016, no

pet.) (mem. op.). Bellefeuille involved an appeal from an order granting temporary

injunctive relief. Id. at *1. Viewing the evidence in the light most favorable to the trial

court’s granting injunctive relief, we determined that the “trial court’s findings, which

were supported by the evidence adduced at the hearing, and Bellefeuille’s

medicine to be enforceable against “a person licensed as a physician by the Texas
Medical Board,” the covenant must provide for a “buy out of the covenant by the
physician at a reasonable price or, at the option of either party, as determined by a
mutually agreed upon arbitrator or, in the case of an inability to agree, an arbitrator of
the court whose decision shall be binding on the parties.” Tex. Bus. & Com. Code
Ann. § 15.50(b)(2); see Greenville Surgery Ctr., Ltd. v. Beebe, 320 S.W.3d 850, 853 (Tex.
App.—Dallas 2010, no pet.) (concluding physicians’ covenants not to compete were
unenforceable because they did not contain a buyout clause). Of course, this
enforceability requirement does not apply here because Tipton is not a physician. See
Greenville Surgery Ctr., 320 S.W.3d at 853 (noting that the statutory “buy-out clause
requirement provides physicians with the unique opportunity to buy out their
covenants that is not available to any other employee subject to a covenant”).
Unsupported by any authority, ESMS states that “the existence of the statutory
buyout requirement as a prerequisite for injunctive relief against a medical doctor
demonstrates a buyout offer does not negate irreparable harm.” But because a buyout
provision is not a prerequisite to enforceability here, we see no reason why the trial
court could not consider ESMS’s $500,000 buyout offer as evidence of the damages
ESMS anticipated it would suffer if Tipton were allowed to compete with ESMS.


                                            14
acknowledgement of the necessity for injunctive relief in her residency agreement

justif[ied] the trial court’s conclusion that the failure to issue a temporary injunction

would result in immediate and irreparable injury to ESMS.” Id. at *4 (footnote

omitted).

      ESMS has not pointed us to any case holding that the parties’ agreement

proves—for temporary-injunction purposes—that remedies at law will be inadequate

or that any injuries suffered will be irreparable. See Malone v. PLH Grp., Inc., No. 01-

19-00016-CV, 2020 WL 1680058, at *6 (Tex. App.—Houston [1st Dist.] Apr. 7, 2020,

pet. denied) (mem. op.) (noting that “[t]rial courts are afforded discretion in granting

equitable relief” and stating that “a contracting party’s acknowledgment that the other

contracting party has a right to equitable relief does not bind judicial actors or require

a court to grant the equitable relief ultimately requested”); Shoreline Gas, Inc. v.

McGaughey, No. 13-07-364-CV, 2008 WL 1747624, at *11 & n.8 (Tex. App.—Corpus

Christi–Edinburg Apr. 17, 2008, no pet.) (mem. op.) (noting that although contract

stated that appellee’s breach would cause appellant irreparable injury that could not be

adequately compensated by money damages, appellant “pointed [the court] to no

Texas case holding that an agreement such as this establishes, for injunction purposes,

that remedies at law will be inadequate or that irreparable injury will necessarily be

suffered”). Applying the applicable review standard to the trial court’s order denying

injunctive relief here, we conclude that although Tipton’s employment contract might

be some evidence of irreparable harm, the evidence regarding ESMS’s

                                           15
$500,000 buyout offer supports the trial court’s denial of ESMS’s request for

temporary injunctive relief based on ESMS’s failure to establish irreparable injury. See

Argo Grp. US, Inc. v. Levinson, 468 S.W.3d 698, 702 (Tex. App.—San Antonio 2015, no

pet.) (op. on reh’g) (stating that although contractual provision providing that

employee’s breach of noncompete clause might cause employer irreparable injury and

that money damages would be inadequate “may be some evidence” that employee’s

breach might cause irreparable injury, “we must review the entire record, and we must

do so in the light most favorable to the trial court’s order denying the temporary

injunction”).

       Because some evidence supports the trial court’s conclusion that ESMS failed

to prove irreparable injury, the trial court did not abuse its discretion by denying the

temporary injunction. See Midstate Envtl. Servs., LP v. Atkinson, No. 13-17-00190-CV,

2017 WL 6379796, at *5 (Tex. App.—Corpus Christi–Edinburg Dec. 14, 2017, no

pet.) (mem. op.) (citing Butnaru, 84 S.W.3d at 204). We overrule ESMS’s sixth issue,

along with its first, which generally contends that the trial court abused its discretion

by denying ESMS’s temporary-injunction request. We thus need not address ESMS’s

remaining issues. 10 See Tex. R. App. P. 47.1.

                                       Conclusion

       Having overruled ESMS’s dispositive issues, we affirm the trial court’s order.

        To be clear, we are expressing no opinion on the merits of ESMS’s claims
       10

against Tipton.


                                            16
                                   /s/ Elizabeth Kerr
                                   Elizabeth Kerr
                                   Justice

Delivered: October 22, 2020




                              17